Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
	The application was previously rejected under 35 USC 101 as being directed to an abstract idea accomplishable by mental processes without significantly more. With regards to the amended material, the examiner finds the applicants arguments persuasive, and withdraws the rejection. 
	For the record;
	Step 2A, prong 1, regarding the direction to an abstract idea, is still fulfilled. The elements of the claims incorporating structural elements involve generic processors and sensors, which are not expanded upon and merely amount to applying the process on a generic computer and the generic acquisition of data respectively.
	Step 2A prong 2, regarding the integration into a practical application, is no longer fulfilled based on the amendments. While using a display to indicate the final result of the determination (the vehicle being used for commercial purposes) might amount to post solution activity, the display recited is integral to the invention and further improves the system, and is regarded to be integrated into a practical application. 
Therefore, the claims are directed to patent eligible material.

Allowable Subject Matter
Independent Claims 1, 10 and 14 are allowable.
The following is an examiner’s statement of reasons for allowance: 
No prior art found suggests that it would be obvious to combine the concepts of identifying new points of interest and classifying vehicle usage based on the rate or number of visitations of the new points of interest.

Dependent claims 2-6, 9, 11-13, and 15-20 are allowable.
At least based on their dependence on allowable subject matter, dependent claims 2-6, 9, 11-13, and 15-20 are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANFINRUD whose telephone number is (571)270-3401.  The examiner can normally be reached on M-F 9:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571)270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GABRIEL ANFINRUD/Examiner, Art Unit 3662                                                                                                                                                                                                        
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662